DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 6 September 2022 has been entered.  
Applicant’s amendments have overcome the 35 USC 112(b) rejection.  Accordingly, the 35 USC 112(b) rejection is withdrawn.
Applicant’s arguments with respect to the rejection of claim 1 under 35 USC § 103 have been fully considered but are not persuasive.  Therefore, the grounds of rejection under 35 USC § 103 still stand.
Status of the Claims
In the amendment dated 6 September 2022, the status of the claims is as follows: Claim 1 has been amended.
Claims 1-6 are pending.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Van Sorgen et al. (US-20110276171-A1) in view of Magg (EP-2827206-A2, relying on foreign version for the drawings and provided English translation for the disclosure).
Regarding claim 1, Van Sorgen teaches a method for trimming a bent tube (“method for computer controlled machining of tubes,” abstract) along an actual cutting (holes 8’ and 9’, fig. 2B) contour comprising (“By measuring a tube before, or during it is arranged in the computer controlled machining station,” para 0011; the teaching that measurements are made “during” the cut is construed as meeting the limitation “trimming;” fig. 1D shows a bent tube): 
calculating for the tube a virtual tolerance envelope (“By measuring a tube before, or during it is arranged in the computer controlled machining station, it is known whether the tube is within the necessary tolerance or not,” para 0011) in relation to a spatially fixed coordinate system (fig. 2A; Van Sorgen teaches a tolerance for a theoretical square shape, paras 0011-0012, which is construed as the claimed “virtual tolerance envelope;” the coordinate system shown in figs. 2A and 2B is construed as the “coordinate system”) in such a way that the tube lies within a shape tolerance (“it is known whether the tube is within the necessary tolerance or not,” para 0011; “a tube with square cross section,” para 0008; a square shape is construed as the type of shape, which is shown in fig. 2A) and having a desired cutting contour (holes 8 and 9, fig. 2A), which is not defined in relation to the tube (actual dimensions of the tube is shown in fig. 2B), but in relation to the tolerance envelope (“FIG. 2A a desired shape 5 of the tube 3 after machining is shown. In this desired shape 5 it is assumed that the tube has a perfectly square cross section,” para 0028; maintaining a tolerance is taught in paras 0007 and 0008; construed as being the tolerance for a square shape, shown in fig. 2A), and storing the virtual tolerance envelope (“when the cross sectional dimensions are measured before machining, the program can take the deviations into account, such that the holes are machined at such a positions, that these holes are still aligned, although the real cross section of the tube is trapezoid instead of the assumed square cross section,” para 0012; using a program to assess the deviations as shown in figs. 2A and 2B is construed as “storing;” Applicant discloses the same application taught by Van Soren in para 0012 at the bottom of page 4 in the Specification), 
picking up the tube (tube 2 with cross section 4, fig. 1) having a spatial position in the coordinate system (fig. 2B), 
recording the contour (cross section 4, fig. 1) of the tube having the spatial position in the coordinate system (fig. 2B) using an optical measuring device (measuring device 3, fig. 1; “the true shape of the tube 2 is measured,” para 0029; “…pixel oriented measuring devices,” para 0025), 
and the tube assumes a spatial position defined by the spatial position of the tolerance envelope (“In FIG. 2B the corrected shape 10 is shown,” para 0031; tilting the axes of fig. 2A based on the detected cross-section is taught in para 0030), and the tube is fed to a laser cutting device (“laser cutting tubes,” abstract) with an accuracy of the position in the tolerance envelope (in para 0016, Van Sorgen teaches that it is a problem in the art that once within the tolerance, the tubes are not guaranteed to be in “the required accuracy;” “the measured dimensions are used during executing the program to correct for any deviations of the provided length of tube,” para 0014; corrected drilling holes 8’ and 9’, fig. 2B) 
Van Sorgen does not explicitly disclose using a gripping arm of a tube feeder, inserting a recording of the tube's contour into the virtual tolerance envelope by moving the gripping arm which holds the tube, thereby confirming compliance with a shape tolerance for the tube lying within the shape tolerance, such that the laser cutting device assumes a predetermined position relative to the tolerance envelope, and cutting the actual cutting contour on the tube with a laser beam emitted by the laser cutting device.

Van Sorgen, figs. 1 and 2

    PNG
    media_image1.png
    734
    417
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    327
    626
    media_image2.png
    Greyscale

However, in the same field of endeavor of laser cutting tubes, Magg teaches using a gripping arm (gripper device 27, fig. 5) of a tube feeder (feed element 58, fig. 5; “Such workpieces 13 can have any open or closed cross-sectional shape and/or profile, round or rectangular tubes being the most common,” para 0029), 
inserting a recording of the tube's contour (image 53, fig. 4) into the virtual tolerance envelope by moving the gripping arm which holds the tube (“The feed element 28 picks up the workpiece 13 in a defined position with a gripper of a gripping device 27 and transfers it to a measuring position 56 in which the end face 41 of the workpiece 13 is detected in order to determine the profile surface 54 of the workpiece 13,” para 0044), thereby confirming compliance with a shape tolerance for the tube lying within the shape tolerance (detecting “shape deviations” from the image 53, para 0043), such that the laser cutting device assumes a predetermined position relative to the tolerance envelope (“based on the measured actual values of the workpiece 13, a new target contour of the workpiece 13 can be generated from the measurement data and made available to the downstream machining process in order to adapt the machining program to the real workpiece geometry,” para 0048), and 
cutting the actual cutting contour on the tube (workpiece 13, fig. 1) with a laser beam (beam from laser cutting head 16, fig. 1) emitted by the laser cutting device (laser cutting head 16, fig. 1).
Magg, figs 1 and 4-5

    PNG
    media_image3.png
    541
    916
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    335
    340
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    555
    862
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Van Sorgen, by using the gripper device, feed element, laser cutting head, and method for measuring a workpiece, as taught by Magg, by using the processing machine 11, as taught by Magg, in the method for matching tubes, as taught by Van Sorgen, in order to capture the entire profile surface of a rod-shaped or tubular workpiece, because this information can flow into a downstream machining process and be taken into account and corrected, if necessary, for the advantages of increased process reliability and machining quality (Magg, para 0009; Magg references Van Soren for detecting pipe deviations, para 0005).
Regarding claim 2, Van Soren teaches wherein the laser beam (“laser cutting tubes,” abstract) is guided along the desired cutting contour (holes 8 and 9, fig. 2A), cutting the actual cutting contour (holes 8’ and 9’, fig. 2B) as a projection of the desired cutting contour on the tube (“the controller can decide, based on predefined rules, to tilt the y-axis such that the holes 8 and 9 will still be aligned,” para 0030), the projection corresponding to a modification of the desired cutting contour (“In this corrected shape 10, the y'-axis is tilted relative to the original y-axis,” para 0031).
Regarding claim 3, Van Soren teaches wherein the contour of the tube (fig. 1D) and its position in the tolerance envelope (fig. 2A) are recorded and stored (“The controller of the machining station can now take into account the deviation by comparing the assumed shape 5 with the measured shape 4,” para 0030), the desired cutting contour is corrected for the tube and the laser beam (“laser cutting tubes,” abstract) is guided along the corrected desired cutting contour (corrected shape 10, fig. 2B), which corresponds to the actual cutting contour (holes 8’ and 9’, fig. 2B).
Regarding claim 4, Van Soren teaches wherein before the tube is picked up from a feed surface by the gripping arm (“By measuring a tube before, or during it is arranged in the computer controlled machining station, it is known whether the tube is within the necessary tolerance or not,” para 0011; construed such that the dimensions of the tube can be measured before being placed into the processing machine 11 taught by Magg), a position of the tube on the feed surface is recorded by a further optical measuring device (measuring device 3, fig. 1; “pixel oriented,” para 0025; construed such that the “optical measuring device” of claim 1 is the image capturing device 38 in fig. 3, as taught by Magg).  
Regarding claim 5, Van Soren teaches wherein before the tube is picked up from a feed surface by the gripping arm (“By measuring a tube before, or during it is arranged in the computer controlled machining station, it is known whether the tube is within the necessary tolerance or not,” para 0011; construed such that the dimensions of the tube can be measured before being placed into the processing machine 11 taught by Magg), a position of the tube on the feed surface is recorded by a further optical measuring device (measuring device 3, fig. 1; “pixel oriented,” para 0025; construed such that the “optical measuring device” of claim 1 is the image capturing device 38 in fig. 3, as taught by Magg).  
Regarding claim 6, Van Soren teaches wherein before the tube is picked up from a feed surface by the gripping arm (“By measuring a tube before, or during it is arranged in the computer controlled machining station, it is known whether the tube is within the necessary tolerance or not,” para 0011; construed such that the dimensions of the tube can be measured before being placed into the processing machine 11 taught by Magg), a position of the tube on the feed surface is recorded by a further optical measuring device (measuring device 3, fig. 1; “pixel oriented,” para 0025; construed such that the “optical measuring device” of claim 1 is the image capturing device 38 in fig. 3, as taught by Magg).  
	Response to Argument
Applicant's arguments filed 6 September 2022 have been fully considered but they are not persuasive.
On pages 5-6 of the Arguments dated 6 September 2022, the Applicant submits the following observation regarding Van Sorgen (US-20110276171-A1):
“Van Sorgen does not teach or suggest ‘calculating for the tube a virtual tolerance envelope with a desired cutting contour in relation to a spatially fixed coordinate system.’ The Examiner notes that a tolerance for a theoretical square shape is construed as the claimed virtual tolerance envelope. However, the tolerance as taught by Van Sorgen relates to a geometric tolerance. In the method disclosed by Van Sorgen, the dimensions of the tube are measured at different positions along the length of the tube. The position of the tube is not measured in the method disclosed by Van Sorgen. The tolerance envelope as construed by the Examiner can therefore not be calculated in relation to a spatially fixed coordinate system. There is no evidence or suggestion that the relative position of the square shape in the coordinate system disclosed by Van Sorgen is of any interest for the method disclosed by Van Sorgen. The coordinate system is relevant exclusively for the correction of the cross section of the tube (Van Sorgen, paragraphs [0028]-[0032]).

	The examiner disagrees with the Applicant’s interpretation of Van Sorgen.  The claimed “spatially fixed coordinate system” was mapped to the coordinate system shown in figs. 2A-2B of Van Sorgen.  Van Sorgen states that “FIGS. 2A and 2B show the supposed shape and the measured shape respectively of a tube” (paragraph 0022).  In fig. 2A, Van Sorgen shows the supposed or desired shape for a square tube.  In fig. 2B, Van Sorgen shows the actual measured shape of the tube, where the axes are titled in comparison to the original axes shown in fig. 2A (described in paragraph 0031).  Thus, respectfully submit that the “position of the tube” is measured (shown in fig. 2B) and that the “square shape” (shown in fig. 2A) is of interest in the method disclosed by Van Sorgen.
Furthermore, the examiner considered the Applicant’s Specification to see if a “spatially fixed coordinate system” has a specific meaning intended by the Applicant (mentioned in paragraphs 0009, 0020, 0030, and 0041), but the term appears to be used generically in the Specification.  Additionally, the Drawings do not show the claimed “spatially fixed coordinate system,” which might be used to suggest that that the term infers a specific meaning.  In contrast to Van Sorgen, the Applicant’s Drawings do not identify an x-y coordinate system.  As a result, the examiner maintains that Van Sorgen teaches “a spatially fixed coordinate system.”
 	On pages 6-7 of the Arguments dated 6 September 2022, the Applicant submits the following observation regarding Magg (EP-2827206-A2):
“However, Magg does not disclose "inserting a recording of the tube's contour into the virtual tolerance envelope, thereby confirming compliance with a shape tolerance for the tube lying within the shape tolerance". Even though an image of the profile surface of an end face of the workpiece may be acquired in the method disclosed by Magg (Magg, paragraph [0009]), there is no evidence that the image, which may be equivalent to the recording in the present invention, is inserted into a virtual tolerance envelope. Magg does not disclose a virtual tolerance envelope, since only the profile surface of an end face of the workpiece is acquired by the image capture device (Magg, paragraphs [0009] to [0048]). Confirming compliance with a shape tolerance is therefore not possible with the method disclosed by Magg, since the other end face of the workpiece is not imaged. Deviations on the other end face of the workpiece or in areas that are covered by the end surface cannot be acquired with the method disclosed by Magg. For the reasons set forth above, Van Sorgen in view of Magg, cannot render claim 1 obvious.”

The referenced limitation that the examiner maintains is taught by Magg in claim 1 is “inserting a recording of the tube's contour into the virtual tolerance envelope by moving the gripping arm which holds the tube, thereby confirming compliance with a shape tolerance for the tube lying within the shape tolerance.”  The examiner referenced the following paragraphs from Magg to teach this limitation:
For example, the image 53 according to FIG. 4 can be captured from an end face 41 of the workpiece 13, with the profile surface 54 of the workpiece 13 appearing as a light area and the surroundings as a dark area.  The profile surface 54 is bordered by contour lines 62, 63 which correspond to the body edges of the workpiece 13 on the face side.  Due to the high contrast, the contour of the profile surface 54 can be evaluated exactly by an image evaluation method using image evaluation algorithms, so that various measurement data, e.g. can be derived with a pattern-matching method.  For example, the position, ie the position and the angle of the workpiece, as well as the geometry variables, in particular the wall thickness, radii, and angles, and shape tolerances and shape deviations can be recorded as measurement data.  As a result, both an exact alignment of the workpiece 13 in a measuring position 56 in the device 36 and any deviations in the geometry and shape of the workpiece 13 can be detected. (paragraph 0043)

FIG. 5 shows a schematic side view of the processing machine 11 according to FIG. 1 from the left.  The workpiece 13 to be machined is provided in a removal position 58 in the loading unit 26.  The feed element 28 picks up the workpiece 13 in a defined position with a gripper of a gripping device 27 and transfers it to a measuring position 56 in which the end face 41 of the workpiece 13 is detected in order to determine the profile surface 54 of the workpiece 13.  The workpiece 13 to be machined is then transferred with the feed element 28 to a transfer position 61 in which the workpiece 13 is picked up by the clamping device 20 of the turning and feeding station 21” (paragraph 0044).

The examiner also referenced the image 53 for the claimed “recording” shown in the following fig. 4:

    PNG
    media_image6.png
    704
    670
    media_image6.png
    Greyscale

Although it is true that, as the Applicant points out, Magg teaches measuring the profile surface 54 of the workpiece, Magg teaches that from this profile surface, “the position and the angle of the workpiece, as well as the geometry variables, in particular the wall thickness, radii, and angles, and shape tolerances and shape deviations can be recorded as measurement data” (paragraph 0043).  Thus, Magg teaches that multiple pieces of measurement data can be derived from measuring a profile surface 54 to include a shape tolerance, contradicting the Applicant’s assertion that “confirming compliance with a shape tolerance is therefore not possible with the method disclosed by Magg.”  
Additionally, if the workpiece is a tube, then why would one of ordinary skill in the art need to measure “the other end face of the workpiece,” as argued?  In other words, if the tube is skewed, then measuring just one end of the tube (as shown by Magg in fig. 3, where the image is shown in fig. 4) should suffice for determining whether the tube is in or out of alignment.  
Finally, claim 1 does not require recording both ends of a tube.  If by reciting a “contour,” the Applicant actually means a contour that includes both ends of a tube, then recommend adding this limitation to claim 1.
For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        10/4/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761